Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 9/29/2018.    
Claims 1-19 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma (US 2020/0288535).

Regarding Claim 1, Sharma teaches a method for accessing a network by user equipment UE, comprising: 
sending, by first UE, a first message, wherein the first message comprises a message indicating that a second UE is to accesses a network, the second UE being associated with the first UE (Sharma, Fig 5, paragraph 85, in step s53 the relay UE 3-1 
after an access response sent by a network device is received, accessing, by the first UE and the second UE associated with the first UE, the network, wherein the access response is sent to the first UE by the network device after the first message is received by the network device (Sharma, Fig 5, paragraph 87, the base station 5 transmits, in step s57, an RRC Connection Setup message back to the Relay UE 3-1 for onward transmission to the MTC UE 3-2 in step s61, paragraph 91, in step s71 the MTC UE transmits a message to the relay UE, in step s77 the relay UE sends the message from the MTC UE along with an identifier of the MTC UE to the base station, paragraph 49, relay UE allows data to be relayed between other UEs and the network 7, hence the MTC UE is accessing the network via the relay UE as well as the relay UE itself, furthermore as in paragraph 46, the MME ensures that connectivity is maintained with the relay UEs as they move about, hence there would be ongoing communication between the relay UE and the MME and network).


    PNG
    media_image1.png
    930
    654
    media_image1.png
    Greyscale



Regarding Claim 2, Sharma further teaches further comprising: 
sending, by the first UE, a second message, wherein the network device allocates a network resource to at least one of the first UE or the second UE based on the first message and the second message (Sharma, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, paragraph 87, in step s55, in response to detecting that the RRC connection request comes from another UE, the base station will establish appropriate signaling and data bearers through the core network 7 and will store information indicating that these radio bearers are routed through the relay UE, as per paragraphs 90 and 102 of the pre-grant publication of the current invention, the second message may be sent jointly with the first message, the first message including an indication that the second UE accesses the network via the relay, and the second message including an identifier of the second UE, hence in this case Sharma teaches the functionality of both first and second messages, and it is interpreted that both first and second messages are sent jointly as one message), and 
wherein the second message comprises an identifier of the second UE that accesses the network by being associated with the first UE, and/or a quantity of second UEs that access the network by being associated with the first UE (Sharma, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request 

Regarding Claim 3, Sharma further teaches wherein sending, by first UE, the first message comprises: 
sending, by the first UE, the first message by using a network access preamble sequence (Sharma, paragraph 65, the relay UE repeats the MTC UE’s random access signaling, the base station will need to know that the random access signaling was repeated by the relay which can be achieved by the relay UE adding a new identifier in the random access preamble to identify that the relay UE repeated the random access preamble); or 
sending, by the first UE, the first message by using a preset bit of a Media Access Control (MAC) layer and/or a preset bit of a Packet Data Convergence Protocol PDCP layer.

Regarding Claim 4, Sharma further teaches wherein sending, by the first UE, the first message by using the network access preamble sequence comprises: 
sending, by the first UE, the first message by using a portion of preamble sequences used to access the network (Sharma, paragraph 65, the relay UE repeats the MTC UE’s random access signaling, the base station will need to know that the random access signaling was repeated by the relay which can be achieved by the relay UE adding a new identifier in the random access preamble to identify that the relay UE repeated 
sending, by the first UE, the first message by using another preamble sequence other than the preamble sequence that is used to access the network (Sharma, paragraph 65, the relay UE repeats the MTC UE’s random access signaling, the base station will need to know that the random access signaling was repeated by the relay which can be achieved by the relay UE retransmitting the random access signaling on a set of resources that has been reserved in advance by the base station for the retransmission of random access signaling from that relay UE).

Regarding Claim 5, Sharma further teaches wherein the first message further comprises a message that the first UE accesses the network (Sharma, Fig 5, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, the message is sent in such a way that the base station 5 can determine, in step s55, that the message is actually from a remote MTC UE 3-2, such as by an additional Information Element included in the message that the remote UE is the originator of the RRC Connection request).

Regarding Claim 6, Sharma further teaches wherein the sending, by the first UE, a second message comprises:
sending, by the first UE, the second message by using a preset uplink common control channel CCCH message (Sharma, paragraph 85, in step s53 the relay UE 3-1 
sending, by the first UE, the second message by using the preset bit of the MAC layer and/or the preset bit of the PDCP layer.

Regarding Claim 7, Sharma further teaches wherein sending, by the first UE, the second message by using the preset uplink CCCH message comprises: 
sending, by the first UE, the second message by using a radio resource connection request RRC connection request, wherein an RRC message in the RRC connection request comprises the identifier of the second UE that accesses the network by being associated with the first UE, and/or a quantity of second UEs accessing the network by being associated with the first UE (Sharma, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request message, which will be the same as the one assigned to the MTC UE by the relay UE in step 45).

Regarding Claim 8, Sharma further teaches wherein the identifier of the second UE comprises at least one of the following identifiers: 
a cell radio network temporary identifier C-RNTI (Sharma, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request message, which will be the same as the one assigned to the MTC UE by the relay UE in step 45); 
a short format temporary mobile subscriber identity S-TMSI; or 
an identifier corresponding to an identifier of the first UE.

Regarding Claim 9, Sharma teaches a method for accessing a network by user equipment UE, comprising: 
receiving, by a network device, a first message sent by first UE, wherein the first message comprises a message indicating that a second UE is to access a network, the second UE being associated with the first UE (Sharma, Fig 5, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, the message is sent in such a way that the base station 5 can determine, in step s55, that the message is actually from a remote MTC UE 3-2, such as by an additional Information element included in the message that the remote UE is the originator of the RRC Connection request); and 
after receiving the first message, sending, by the network device, an access response to the first UE to facilitate the first UE and the second UE to access the network (Sharma, Fig 5, paragraph 87, the base station 5 transmits, in step s57, an RRC 

Regarding Claim 10, Sharma further teaches further comprising: 
allocating, by the network device, a network resource to at least one of the first UE or the second UE based on the first message and a second message, wherein the network resource is used by first and the second UE to access the network, after the first UE receives the network resource allocated by the network device, the first UE and the second UE associated with the first UE send data by using the network resource.
 (Sharma, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, paragraph 87, in step s55, in response to detecting that the RRC connection request comes from another UE, the base station will establish appropriate signaling and data bearers through the core network 7 and will store information indicating that these radio bearers are routed through the relay UE, as per paragraph 102 of the pre-grant publication of the current invention, the 

Regarding Claim 11, Sharma further teaches further comprising: 
obtaining, by the network device, a second message sent by the first UE, wherein the second message comprises an identifier of the second UE, and/or a quantity of second UEs that access the network (Sharma, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request message, which will be the same as the one assigned to the MTC UE by the relay UE in step 45, as per paragraphs 90 and 102 of the pre-grant publication of the current invention, the second message may be sent jointly with the first message, the first message including an indication that the second UE accesses the network via the relay, and the second message including an identifier of the second UE, hence in this case 
allocating, by the network device, a network resource to the first UE and the second UE based on the first message comprises: 
allocating, by the network device, the network resource to at least one of the first UE and the second UE based on the first message and the second message (Sharma, paragraph 87, in step s55, in response to detecting that the RRC connection request comes from another UE, the base station will establish appropriate signaling and data bearers through the core network 7 and will store information indicating that these radio bearers are routed through the relay UE).

Regarding Claim 12, Sharma further teaches wherein obtaining, by the network device, the first message sent by first UE comprises: 
obtaining, by the network device from a network access preamble sequence sent by the first UE, the first message sent by the first UE (Sharma, paragraph 65, the relay UE repeats the MTC UE’s random access signaling, the base station will need to know that the random access signaling was repeated by the relay which can be achieved by the relay UE adding a new identifier in the random access preamble to identify that the relay UE repeated the random access preamble); or 
obtaining, by the network device from a preset bit of a Media Access Control MAC layer and/or a preset bit of a Packet Data Convergence Protocol PDCP layer, the first message sent by the first UE.

Regarding Claim 13, Sharma further teaches wherein the first message further comprises a message that the first UE accesses the network (Sharma, Fig 5, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, the message is sent in such a way that the base station 5 can determine, in step s55, that the message is actually from a remote MTC UE 3-2, such as by an additional Information Element included in the message that the remote UE is the originator of the RRC Connection request).

Regarding Claim 14, Sharma further teaches wherein obtaining, by the network device, the second message sent by the first UE comprises: 
obtaining, by the network device, the second message from a preset uplink common control channel (CCCH) message sent by the first UE (Sharma, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, as per paragraph 102 of the pre-grant publication of the current invention, the second message may be sent jointly with the first message, hence it is interpreted that both first and second messages are sent jointly as one message, Sharma, paragraph 80, for RRC messages that are normally transmitted over a common control channel (CCCH), the message itself contains a UE identifier identifying the UE to which the message relates); or 


Regarding Claim 15, Sharma further teaches wherein obtaining, by the network device, the second message from the preset uplink CCCH message sent by the first user equipment comprises: 
receiving, by the network device, a radio resource connection request (RRC) connection request sent by the first UE (Sharma, Fig 5, paragraph 85, the relay UE sends the RRC connection request to the base station on behalf of the MTC UE); and 
obtaining, by the network device, the second message from the RRC connection request, wherein an RRC message in the RRC connection request comprises the identifier of the second UE that accesses the network, and/or the quantity of second UEs that access the network (Sharma, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request message, which will be the same as the one assigned to the MTC UE by the relay UE in step 45).

Regarding Claim 16, Sharma further teaches wherein the identifier of the second UE comprises at least one of the following identifiers: 
a cell radio network temporary identifier C-RNTI (Sharma, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will 
a short format temporary mobile subscriber identity S-TMSI; or 
an identifier corresponding to an identifier of the first UE.

Regarding Claim 17, Sharma further teaches wherein after obtaining, by the network device, the second message from the RRC connection request, the method further comprises: 
obtaining, by the network device, the identifier of the second UE from the second message (Sharma, Fig 5, paragraph 85, in step s53 the relay UE sends the RRC Connection Request to the base station on behalf of the MTC UE, paragraph 89, the C-RNTI ID of the MTC UE contained within the RRC Connection Setup message will normally be the same as the C-RNTI ID included in the RRC Connection request message, which will be the same as the one assigned to the MTC UE by the relay UE in step 45); 
determining, based on a stored correspondence between an identifier of the second UE and an identifier of the first UE, the identifier of the first UE corresponding to the obtained identifier of the second UE (Sharma, Fig 10, paragraph 119, the relayed MTC UE context control module 97 maintains information that identifies the MTC UE and that identifies the relay UE through which it is connecting, in order to ensure that messages are sent to the correct MTC via the relay); and 
determining, based on the identifier of the first UE corresponding to the obtained identifier of the second UE, the first UE associated with the second user 

Regarding Claim 18, Sharma further teaches wherein after obtaining, by the network device, the second message from the RRC connection request, the method further comprises: 
obtaining, by the network device, the identifier of the first UE and the identifier of the second UE from the second message (Sharma, Fig 5, paragraph 85, in step s53 the relay UE sends the RRC Connection Request to the base station on behalf of the MTC UE, paragraph 86, the RRC Connection Request message contains identity of the UE that sent the message as an S-TIMSI and the C-RNTI ID that the MTC UE was assigned by the relay UE); 
determining, based on the obtained identifier of the first UE, the obtained identifier of the second UE, and a stored correspondence between an identifier of the second UE and an identifier of the first UE, the first UE associated with the second UE (Sharma, Fig 10, paragraph 119, the relayed MTC UE context control module 97 maintains information that identifies the MTC UE and that identifies the relay UE through which it is connecting, in order to ensure that messages are sent to the correct MTC via the relay).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Sharma (US 2013/0064116) in view of Han (US 2012/0039240).

Regarding Claim 19, Sharma further teaches wherein allocating, by the network device, the network resource to at least one of the first UE or the second UE based on the first message and the second message comprises: 
after receiving a network access message that is sent by at least one second UE by using the associated first UE (Sharma, Fig 5, paragraph 85, in step s53 the relay UE 3-1 sends the RRC connection request to the base station on behalf of the MTC UE 3-2, the message is sent in such a way that the base station 5 can determine, in step s55, that the message is actually from a remote MTC UE 3-2, such as by an additional Information element included in the message that the remote UE is the originator of the RRC Connection request); and 
Sharma does not explicitly teach the below limitations:

sending, by the network device, the S1-AP identifier.
However Han teaches the below limitations:
(after receiving a network access message that is sent by at least one second UE by using the associated first UE), generating, by the network device, a corresponding S1 Application Protocol (S1-AP) identifier for the second UE (Han, paragraph 93, S1-AP control signaling of all UEs subordinated to the relay AP of the relay node is multiplexed via the UE S1-AP id); and
sending, by the network device, the S1-AP identifier (Han, paragraph 93, S1-AP control signaling of all UEs subordinated to the relay AP of the relay node is multiplexed via the UE S1-AP id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma by adding generating a S1-AP identifier for the second UE as taught by Han.    Because Sharma and Han teach communication in a network, and specifically Han teaches generating a S1-AP identifier for the second UE for the benefit of the analogous art of transmitting relay data (Han, abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.N.D/Examiner, Art Unit 2412  

/WALLI Z BUTT/Examiner, Art Unit 2412